Citation Nr: 1521047	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right quadriceps disability, claimed as due to service-connected right knee disability. 

2.  Entitlement to an increased initial ratings for post-traumatic stress disorder (PTSD), rated noncompensably disabling from October 20, 2008; as 30 percent disabling from December 14, 2009; and as 50 percent disabling from December 12, 2014.   

3.  Entitlement to an initial rating in excess of 10 percent for a right ankle strain.  

4.  Entitlement to an initial rating in excess of 10 percent for a left ankle strain.  

5.  Entitlement to an initial rating for a scar as a postoperative (PO) residual of a right total knee replacement (TKR) in excess of 10 percent.  

6.  Entitlement to an increased schedular rating for residuals of a right TKR (previously classified as residuals of a right anterior cruciate ligament (ACL) tear), assigned a scheduler evaluation of 30 percent from November 1, 2010 to January 11, 2011, and since March 1, 2012. 

7.  Entitlement to an earlier effective date for service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from September 1977 to November 1985.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, a March 1, 2005 rating decision granted service connection for residuals of a right knee ACL tear and assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, all effective January 29, 2004 (date of original claim for VA compensation).  The Veteran appealed the initial rating and, after testimony of the Veteran and his wife at an August 2007 hearing before a Decision Review Officer (DRO), a December 2009 Board decision denied service connection for multiple disabilities and denied an initial rating in excess of 10 percent for residuals of right knee ACL tear.  These matters were not appealed to the United States Court of Appeals for Veterans Claims (Court).  

A November 2009 rating decision granted service connection for PTSD and assigned an initial noncompensable rating, effective October 20, 2008, and a notice of disagreement (NOD) was received in December 2009.  

As to the service-connected right knee ACL tear, the November 2009 rating action assigned a 100 percent temporary total rating (TTR), under 38 C.F.R. § 4.30 (need for convalescence) from May 14, 2009.  A 10 percent schedular rating under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion) was resumed effective from August 1, 2009, until September 30, 2009.  That rating decision also granted service connection for PO residuals of a right TKR which subsumed the previously rating right knee ACL tear and was assigned a TTR under § 4.30 from September 16, 2009, until a 30 percent schedular rating was resumed effective November 1, 2010, under 38 C.F.R. § 4.71, DC 5055 (knee replacement).  

Following, private hospital admission for psychiatric purposes on December 14, 2009, a December 2010 rating decision increased the noncompensable rating for PTSD to 30 percent, effective December 14, 2009 (date of private hospital admission) and also granted service connection for a PO right knee scar which was assigned an initial 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  Also, that rating decision denied an earlier effective date for "the evaluation of right [TKR] previously rated as residuals of [ACL] tear right knee under DC 5256"and in so doing stated that an earlier effective date for "service connection for right [TKR] previously rated as residuals of [ACL] tear right knee under DC 5256" was denied.  

A June 2011 rating decision granted a 100 percent temporary total rating (TTR), under 38 C.F.R. § 4.30 from January 12, 2011, and a 30 percent rating for the right TKR was resumed effective March 10, 2012.  

An April 2013 rating decision denied service connection for right quadriceps disability and granted service connection for strains of each ankle, with each ankle assigned an initial 10 percent rating.  

A December 2014 rating decision granted an increase from 30 percent to 50 percent for PTSD effective December 12, 2012 (date of VA examination).  Since the appellant did not withdraw the increased rating claim after the grant of higher ratings, that issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, as he has expressed his dissatisfaction with the initial ratings assigned for PTSD, and strains of each ankle and the PO right knee scar, the Board has recharacterized these issues as involving the propriety of the assignments of the initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A January 2015 Report of Contact reflects that the Veteran inquired about a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Subsequently, an April 2015 rating decision denied a TDIU rating but from the record it does not appear that he has yet to file a Notice of Disagreement (NOD) which would initiate an appeal.  The notification letter, dated April 14, 2015, also informed the Veteran that his claim for an earlier effective date (apparently for a 50 percent disability rating) for PTSD would be addressed later.  On the other hand, contained in VBMS is a Report of Contact, dated and entered into VBMS on March 6, 2015, which reflects that the Veteran was advised that "the issue of an increased evaluation in his PTSD [was] currently on appeal, and the assigned effective date would be considered by the [Board]."  

Also, in October 2010 the Veteran applied to reopen his claims for service connection for disorders of the back and neck, which were previously denied in the unappealed December 2009 Board decision.  These matters have not been adjudicated by the RO and, so, are referred to the RO for appropriate consideration or action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for right quadriceps disability and for an increased schedular rating for residuals of a right TKR (previously classified as residuals of a right ACL tear), assigned a scheduler evaluation of 30 percent from November 1, 2010 to January 11, 2011, and since March 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED.  



FINDINGS OF FACT

1.  During the time frame from October 20, 2008, to December 13, 2009, the Veteran's PTSD with depression was productive of mild and transient symptoms and required control with medication.  

2.  From December 14, 2009, to December 11, 2014, the service-connected PTSD with depression was not productive of more than moderate impairment and there was no impairment of speech, judgment, or abstract thinking.  

3.  Since December 12, 2014, the service connection PTSD with depression has not been productive of deficiencies in most areas resulting in an inability to establish and maintain effective relationships.  

4.  The Veteran has limited motion of each ankle, but not markedly so, and there is no objective clinical evidence of instability or decreased strength of either ankle.  

5.  All of the Veteran's surgical scars of the right knee are well healed, not disfiguring, and are asymptomatic except that the right TKR scar is somewhat depressed and tender to touch; and none of the scars cause functional impairment.  

7.  The Veteran was discharged from active service in November 1985 and his original claim for service connection for right knee disability was received on January 29, 2004, which is the current and proper date for the grant of service connection for right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no greater than 10 percent for PTSD from October 20, 2008, to December 13, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.21, 4.130, DC 9411 (2014).  

2.  The criteria for a rating in excess of 30 percent disabling from December 14, 2009, to December 11, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.21, 4.130, DC 9411 (2014).  

3.  The criteria for a rating in excess of 50 percent disabling from December 12, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.21, 4.130, DC 9411 (2014).  

4.  The criteria for an initial rating in excess of 10 percent for a right ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).  

5.  The criteria for an initial rating in excess of 10 percent for a left ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).  

6.  The criteria for an initial rating in excess of 10 percent for a scar as a PO residual of a right TKR are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.25, 4.118, DC 7804 (2014).  

7.  The criteria for an earlier effective date for service connection for right knee disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159(b).  VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).    

The Veteran's claims as to ratings for PTSD, his ankles, and PO scarring arise from a disagreement with the initial disability ratings assigned following grants of service connection.  Once service connection is granted the claim is substantiated and additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the Veteran was provided VCAA notice as to his service connection claims for PTSD in October 2009, as to disorders of the ankles in February 2013, and as to service connection for the PO right knee scar in March and September 2010.  

VA also has a duty to assist in claim development, which includes procurement of service treatment records (STRs) and pertinent postservice treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all relevant evidence have been obtained.  The Veteran's service and post-service private treatment records, and VA treatment records have been obtained.  He has been afforded VA examinations as to his claims.  Records from the Social Security Administration (SSA) relative to his award of disability benefits due to arthrosis "and allied disorders" as well as "Affective/Mood disorders", with his disability beginning September 2014 and his first month of entitlement being March 2015, are on file and contained in VBMS.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Psychiatric Rating Criteria

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  Jones, 26 Vet. App. at 63.  

For the purposes of evaluating the appropriate disability rating, the appellant's condition is measured against the rating criteria described in 38 C.F.R. § 4.130, DC 9440.  Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders a mental condition which has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a noncompensable evaluation.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent rating.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) warrants a 30 percent rating.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks): impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.   

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms (e.g., mild anxiety before an examination), good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family member).  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed, avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or is unable to function in almost all areas of life (e.g., stays in bed all day, no job, home, or friends).  

PTSD Rated Noncompensably Disabling from October 20, 2008, thru December 13, 2009

CAPRI records show that in April and May 2008 the Veteran's GAF score was 55.  In October 2009 his GAF score was 55.  

The Veteran's claim for service connection for PTSD was received on October 20, 2008.  

On VA psychiatric examination in October 2009, by a VA physician, to determine if the Veteran had PTSD, it was noted that VA treatment records which the Veteran brought with him confirmed that diagnosis.  He reported seeing a counselor and taking psychotropic medications.  Despite the medications he had recurrent thoughts, poor sleep, and nightmares.  The symptoms appeared to be mild in nature.  He had been married for 28 years and he and his wife usually had good communication.  However, his wife had reported that at times he became verbally abusive.  He had no history of psychiatric hospitalization for PTSD symptoms.  He had worked mostly as a barber for 20 years and had been able to function well.  He had not lost any days from work due to PTSD symptoms.  He and his wife had been active and usually had good community support.  He complained of recurrent thoughts of an inservice stressor.  His sleep was sometimes disturbed by nightmares of this event and afterwards he would become verbally abusive at home and easily become very irritable.  It was again noted that the Veteran's symptoms appeared to be very mild.  

On mental status examination the Veteran communicated well with the examiner.  He made good eye contact and was casually dressed.  His mood appeared to be mildly depressed and anxious.  He was not currently considered suicidal or assaultive.  There was no evidence of looseness of association.  His insight and judgment appeared to be fair.  However, he had some difficulty in concentrating during the interview because of underlying anxiety.  The diagnosis was mild PTSD.  His GAF score was 80.  

Other evidence of record shows that the Veteran had both PTSD and a depressive disorder.  Because there is evidence of significant overlapping of symptoms of these disorders, the Board will make no attempt to differentiate the symptoms of the disorders for rating purposes.  Here, the noncompensable rating from October 20, 2008, through December 13, 2009, encompassed psychiatric disability not severe enough to interfere with occupational and social function or to require continuous medication.  However, the evidence shows that during this time frame he was taking psychotropic medication for his psychiatric disability.  Moreover, the October 2009 showed that, while he had not lost any time from work, his level of impairment due to psychiatric disability was repeatedly classified as being mild.  While GAF scores prior to the October 2009 VA examination were 55, the level of severity described as being mild is consistent with GAF score of 80 found at the time of the 2009 VA psychiatric examination.  Accordingly, with the favorable resolution of doubt in favor of the Veteran his service-connected PTSD warranted no more than a 10 percent disability rating during the time frame from October 20, 2008, through December 13, 2009.  

While the 2009 VA examination found some depression of mood and some anxiety, the Veteran did not have any decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  In fact, he had not missed any time from work.  Also, while he had some difficulty concentrating at that examination, there were no findings, or even complaints, of impairment of his memory.  Also, even though he complained of marital problems he had maintained a stable marriage for a number of decades and continued to have good relationships with his children.  Thus, a rating in excess of 10 percent is not warranted during the time frame from October 20, 2008, through December 13, 2009.  

PTSD Rated 30 Percent Disabling from December 14, 2009, thru December 11, 2014

The Veteran was admitted to the Hillcrest Hospital for psychiatric purposes on December 14, 2009, because of suicidal ideation.  He had not made any current or prior suicide attempts.  He reported having auditory hallucinations but would not divulge what the voices were saying.  He complained of flashbacks.  He was agitated, defensive, and "invasive" (evasive).  On mental status examination he was oriented but hypoverbal and hypoactive.  He was depressed and his affect was restricted.  He had intermittent suicidal thoughts but denied homicidal or assaultive ideation.  His GAF score was 40.  During hospitalization he was given medication and was discharged on December 16, 2009.  

On VA psychiatric examination on April 22, 2010, by a VA clinical psychologist, the Veteran reported that he continued to have sleep disruption despite medication.  He complained of having a chronic moderately depressed mood.  He related a history of chronic suicidal ideation but denied suicidal ideation, intent or plan.  He had been married only once and for 29 years.  He described his relationship as currently being not good, which he attributed to his PTSD.  He spoke with his children occasionally.  He had occasional contact with siblings.  He spent his leisure time in his room.  He was considered moderately impaired with regard to psychosocial functioning.  

On mental status examination the Veteran was clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  His speech was clear and coherent.  His attitude toward the examiner was one of irritability.  His affect could not be adequately assessed because he wore sunglasses and faced the door during the interview.  His mood was agitated but he laughed at the examiner's standard questions several times during the evaluation, without ever looking at the examiner.  His attention was intact.  He was unable to spell a word forwards and backwards.  He was fully oriented and his thought processes and content were unremarkable.  There were no delusions and no impairment of insight or judgment.  He had sleep impairment which he reported caused fatigue.  There were no hallucinations but he gave incomplete interpretations of proverbs.  The Veteran endorsed having obsessive and ritualistic behavior but when asked he could not provide any examples.  He had no panic attacks or homicidal thoughts.  He endorsed anger and irritability but denied in engaging in verbal or physical altercations.  He stated that he was quick tempered and, so, did not need to be around others.  He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living.  His immediate and remote memory was normal but his recent memory was mildly impaired.  He reported having markedly diminished interest or participation in significant activities and had feelings of detachment or estrangement.  He reported having sleep disruption, night sweats, and irritability.  

The examiner noted that the Veteran's presentation was unusual and it was difficult to ascertain his current level of functioning due to PTSD symptoms.  Overall, his level of functioning appeared to be moderately impaired.  The diagnoses were PTSD and a depressive disorder but the relationship between the disorders could not be stated without resorting to speculation.  The GAF score was 58.  

CAPRI records in Virtual VA show that in August 2010 the Veteran was in some distress because his mother-inlaw died last week and he was very concerned about his wife.  There were no indications of suicidal or violent ideation, plan, or recent behaviors.  A brief mental status examination indicated that he was in some psychological distress but there were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  His GAF score was 50.  

CAPRI records in Virtual VA show that in August 2011 it was noted that the Veteran reported having been married only one time, for 30 years.  He reported that he had a "so-so" relationship with wife.  He had six adult children and had some contact with them, but the details provided were minimal.  He stated that he currently had no friends due to difficulty trusting others.  His GAF score was 50.  CAPRI records in Virtual VA show that in October 2012 the Veteran's GAF score was 50.  In December 2013 and again in February 2014 his GAF score was again 50.  

The Veteran's private hospitalization on December 14, 2009, marked the date of an increase in his psychiatric symptomatology.  For a very brief period, of only a few days, he had not only depression and a restricted affect but also auditory hallucinations.  However, his hallucinations rapidly resolved.  Thereafter, his overall impairment due to psychiatric symptoms is more consistent with moderate impairment, as repeatedly described on VA examination in April 2010.  His affect at that time could not be accurately assessed but he still maintained his marital relationship and continued to have occasional contact with siblings and his children.  He had no more than mild impairment of his recent memory and none as to immediate and remote memory.  His endorsement of obsessive and ritualistic behavior at that time is not credible because he was unable to provide any examples.  Although subsequent GAF scores of 50 suggested serious impairment, other clinical findings at that time are more in keeping with the moderate impairment shown at the April 2010 VA examination.  For example, during this particular time frame there was no evidence of impairment of his speech, difficulty understanding complex commands, retention of only highly learned material, impaired judgment, or impaired abstract thinking.  

Accordingly, the Board finds that during the time from December 14, 2009, through December 11, 2014, a disability rating for the service-connected psychiatric disability in excess of 30 percent was not warranted.  

PTSD Rated 50 Percent Disabling Since December 12, 2014

On VA psychiatric examination on December 12, 2014, conducted by a VA psychologist, the Veteran's electronic VA treatment records were reviewed and the diagnoses were chronic PTSD and an unspecified depressive disorder, which was noted not to a new diagnosis but an up-dated diagnosis using DSM-V nomenclature from the prior diagnosis of a depressive disorder, not otherwise specified (NOS).  It was noted that some of the symptoms of these two disorders could be separated but that some overlapped.  Attributable to PTSD were recurring and distressing memories and dreams related to trauma, avoidance of trauma-related stimuli, hypervigilance in crowds, and exaggerated startle response.  On the other hand, symptoms attributable to the depressive disorder were a significantly depressed mood, anhedonia, feeling of worthlessness, sleep difficulty, suicidal ideation or attempts.  It was noted that symptoms which could overlap each diagnosis were, for example, sleep disturbance and irritability.  

As to the impact of all psychiatric diagnoses, the best summarization of the level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity.  The examiner stated that it was impossible to separate the impairment in functioning related solely to PTSD from the depressive disorder without resorting to mere speculation and it was more likely than not that the two disorders were at least partially related.  

The examiner noted that the Veteran and his wife of 33 years lived together but the Veteran admitted that there was some marital strain.  The wife reported that he could be mean and did not handle stress well; but he felt that she did not understand what he went through emotional and physically.  He reported that he got along fairly well with his children but one daughter caused him stress.  His grandchildren visited frequently and had had occasional contact with his siblings.  With his wife's encouragement, he occasionally attended church, although he did not usually like to go anywhere.  He spent most of his time at home watching television and occasionally listened to music.  He stated that his inability to do many physical activities was depressing.  He had left his long time job as a barber in September or October 2014 due to physical problems with his legs and knees as well as difficulty focusing and maintaining emotional control.  The examiner observed that a September 18, 2014, VA mental health note reflected that the Veteran reported having high anxiety at work and had more difficulty interacting with customers and coworkers.  When it became crowded and noisy it triggered intrusive recollections of trauma, which led to panic attacks.  At times he had had to leave work early, and had often failed to go to work at all.  Living on the incomes of his wife and his VA compensation was a financial strain.  He participated in ongoing group and individual psychotherapy and took medications.  There had been no recent hospitalizations or suicide attempts.  He acknowledged having altercations with others but denied episodes of physical violence.  

As to PTSD symptoms the Veteran reexperienced the traumatic events; had recurrent, involuntary, and intrusive distressing memories; had recurrent distressing dreams in which the content related to past trauma; intense or prolonged psychological distress as well as marked physiological reactions on exposure to cues symbolizing or resembling past trauma.  He also made efforts to avoid external reminders as well distressing memories, thoughts, or feelings about or closely associated with past trauma.  He had persistent and exaggerated negative beliefs or expectations.  He had a persistent negative emotional state and markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others.  He had irritable behavior and angry outbursts, hypervigilance, problems with concentration, and sleep disturbance.  

These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. He had depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

On mental status examination the Veteran was casually dressed with adequate grooming and hygiene.  His speech was clear and coherent.  His thought process and content were unremarkable and there were no signs of distorted thoughts or perceptions.  He was generally polite and cooperative, but at one point he seemed to become defensive and mildly irritable when he thought that the examiner made light of something the Veteran said.  However, he responded positively when reassured by the examiner.  On several occasions he appeared mildly irritated with comments or responses that his wife gave.  His affect was constricted.  He stated that he tended to feel sad and angry.  His appetite was variable, which he attributed in part to his medications.  His energy and motivation were low.  He typically isolated himself at home.  He was fully oriented.  His immediate recall of words was 3 of 3.  After a short delay, recall was 2 of 3 and after a long delay he still could not recall the third word.  His attention was within normal limits.  His abstract reasoning, insight, and impulse control were fair.  His judgment was average.  He had intermittent suicidal or homicidal thoughts but no clear intent or plans.  He planned to continue with his mental health appointments.  

The Veteran's wife reported that he was much less interested in visiting family or having guests at home than he used to be.  He reported having upsetting dreams of past trauma several times weekly, and also reported having broken sleep.  He stated he had frequent intrusive thought about upsetting military experiences.  He felt uncomfortable and nervous in crowds.  He was prone to anxiety attacks when shopping with his wife, often leaving a store to wait outside.  He did not attend his grandson's basketball games because of anxiety.  Watching news stories about violence or war was very upsetting, and he felt jumpy when people were behind him.  The examiner reported that the Veteran was capable of managing his financial affairs.  

VA electronic treatment records in VBMS show that in March 2014 it was reported that the Veteran continued to work as a barber.  On December 23, 2014, his GAF score was 55.  

Contain in VBMS, is VA Form 21-8940, Application for Compensation Based on Unemployability, executed in December 2014 in which the Veteran reported having last worked as a barber in September 2014.  

A January 2015 letter from a licensed clinical social worker (LCSW) of a VA PTSD Clinical Team states that in response to and after reviewing the December 2014 supplemental statement of the case it appeared that the Veteran's increase in compensation was made effective the date of the December 12, 2014, VA rating examination.  It was reported that information in the mental status examination had been taken from the Veteran's psychiatrist's progress notes.  Also, mental status examinations alone were not an accurate measure to PTSD symptoms or severity of such symptoms but were only tools used to document a current emotional status and obvious behaviors during interviews.  The LCSW reported that she had been the Veteran's primary therapist since February 2014, but had seen him in group therapy as early as 2010.  By reviewing individual progress notes of the LCSW it could be seen that the Veteran had shown a continued worsening of symptoms, something that could not be documented in a mental status examinations, as these were not designed to clinically reflect symptoms or symptom severity.  The LCSW cited to and quoted multiple statements from the Veteran's Mental Health Progress notes from June 4, 2014, to December 16, 2014.  

The LCSW further stated that the evidence showed chronic and severe PTSD symptoms, documented progressively, and worsening symptoms, as well as functional impairment across several significant areas of his life.  Thus, it was felt that the denial of the Veteran's "back payment" of a 50 percent disability rating was warranted back to the date he filed his original claim.  

On VA psychiatric examination in March 2015, by a VA clinical psychologist, the Veteran's electronic VA treatment records were reviewed.  The examiner stated that there were two diagnoses, chronic PTSD and an unspecified depressive disorder.  Some of the symptoms of these two disorders could be separated but some symptoms overlapped.  PTSD was characterized by re-experiencing symptoms, avoidance, negative alterations in cognition and mood, as well as hyperarousal.  Symptoms of the depressive disorder were a significantly depressed mood, anhedonia, feelings of worthlessness, and suicidal ideation.  Symptoms that overlapped were sleep disturbance, irritability and anger, detachment and social isolation, decreased attention and concentration, and decreased participation in activities.  

As to the impact of all psychiatric diagnoses, the best summarization of the level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity.  In this assessment it was not possible to differentiate what proportion was due to each of the two psychiatric disorders without resorting to mere speculation.  He continued to receive VA mental health treatment and took medication, some of which was to help him sleep but had (unspecified) negative effects.  Since his last VA rating examination he had had verbal outbursts but no physical altercations.  His son had been stabbed about 2 weeks earlier and his wife reported that this had made the Veteran more anxious and very "fretful" and had triggered memories of military experiences.  

As to PTSD symptoms the Veteran reexperienced the traumatic events; had recurrent, involuntary, and intrusive distressing memories; had recurrent distressing dreams related to past trauma; intense or prolonged psychological distress as well as marked physiological reactions on exposure to cues symbolizing or resembling past trauma.  He also made efforts to avoid external reminders as well distressing memories, thoughts, or feelings about or closely associated with past trauma.  He had persistent and exaggerated negative beliefs or expectations.  He had a persistent negative emotional state and markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others.  He had irritable behavior and angry outbursts, hypervigilance, problems with concentration, and sleep disturbance.  

These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. He had depressed mood, anxiety, panic attacks that occured weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.  

On mental status examination the Veteran was casually dressed and his grooming was average.  He walked with a cane, and pain behavior was noted.  Psychomotor retardation was evidence.  He made poor eye contact.  Cognitively, he appeared groggy but fully oriented except for the day of the month.  His speech was mumbled but generally coherent.  As to his mood, he reported that it was not good and that he did not sleep well.  He reported that he usually felt dreadful.  He was depressed and became distressed when speaking about his son.  He had problems initiating and maintaining sleep.  His sleep was fragmented, with night sweats and nightmares.  He felt tired during the day, and would take naps when he had the chance.  His appetite was reduced, and he had been losing weight.  His energy was low.  He had frequent suicidal ideation but denied any current plan or intent.  He noted that his wife had locked up his weapons, and she was a protective factor in his life.  He had no homicidal ideation, other than immediately after his son was stabbed and towards the person that had stabbed his son.  His thought process and content were within normal limits.  His attention and concentration were diminished.  His judgment and insight were average.  He reported having short term memory problems.  He could recall 3 out of 3 words immediately but after both a short time and a long time delay his recall of 3 words was in error.  

The examiner noted that the Veteran continued to report symptoms of both PTSD and depression which appeared to be moderately severe.  The Veteran reported having panic attacks in crowds and preferred to spend most of his time in his house.  He wife was able to get him to go to church once but he could not stay.  He reported that his PTSD symptoms had been exacerbated by the recent stabbing of his son.  The examiner reported that the Veteran was capable of managing his financial affairs.  While not now employed, it appeared that past occupational problems were related to the effects of both PTSD and the Veteran's physical conditions.  If he were employed in either physical or sedentary work he might have the following occupational difficulties due to PTSD: (1) problems interacting effectively with supervisors, co-workers, and customers due to irritability, anger, and a tendency to isolation: (2) reduced work performance due to problems with attention, concentration, and short term memory which might cause problems completing tasks correctly and efficiently: (3) difficult tolerating high amounts of stress such that he would likely be unable to hold any supervisory or leadership role; (4) problems with anxiety and hypervigilance in the workplace that involved a lot of people or a significant amount of noise; (5) sleep disturbance and nightmares occurring frequently and resulting in frequent daytime fatigue which would likely make it difficult to get to work on time and cause him to struggle to maintain mental stamina.  

The agrees with the LCSW that the Veteran's psychiatric disability has progressively worsened over the years.  The Board observes that it is for this reason that the Veteran's psychiatric disability has been assigned progressively greater disability ratings.  The LCSW stated that mental status examinations were not, by themselves, an accurate measure of PTSD symptoms of severity of such symptoms.  The Board disagrees.  VA psychiatric rating examinations are intended to elicit information relative to the Schedule for Rating Disabilities and the evidence shows that this is exactly what the reports of all of the VA psychiatric rating examinations in this case have done.  Moreover, each such examination was conducted either by a clinical psychologist or a physician, all of whom have greater education and training that the LCSW and, so, greater weight is given to their findings.  Moreover, the Board notes that often VA treatment records do not contain sufficient clinical details to allow for the assignment of an appropriate disability rating under VA's Schedule for Rating Disabilities.  This is even true of the summaries by the LCSW of treatment sessions from June through December 2014.  These summaries reflect little more than that the Veteran complained of increasing symptoms and greater impairment in his work and in his social life.  However, while stating that the Veteran was having increased panic attacks, there is no evidence, from the LCSW or in other records, that the Veteran had near-continuous panic or depression which affected his ability to function independently.  Likewise, neither the LCSW nor other evidence shows that he had such impaired impulse control as to cause not only irritability but also accompanying periods of violence.  Other rating factors for a rating in excess of 50 percent are also not shown, by the LCSW or in other records, such as spatial disorientation, neglect or personal appearance and hygiene.  

Accordingly, the Board cannot accept the LCSW's statement suggesting that "back payment" of a 50 percent rating is warranted for any period prior to December 12, 2014, or, for the reasons explained, that a rating greater than 50 percent is warranted at any time since that date.  This is in keeping with GAF score of 55 which suggests no more that moderate impairment.  

Initial Ratings In Excess of 10 Percent for Each Ankle Strain

The Veteran's disabilities of each ankle are rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5271 for moderate limitation of ankle motion.  As to this, a maximum 20 percent rating would be assigned for marked limitation of ankle motion.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

To the extent that there is arthritis, traumatic arthritis or otherwise, it is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  Degenerative arthritis established by x-ray findings is rated based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  If the limitation of motion is noncompensable, 10 percent is assigned for each such major joint or group of minor joints affected by limited motion.  DC 5003.  Limited motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limited motion, a 20 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  

In determining the degree of limited motion, 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, findings of limited motion are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  Musculoskeletal disorders are manifested primarily by the inability to perform the normal working movements with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior during motion.  Weakness is as important as limited motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Actually painful, unstable or mal-aligned joints, are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The factors of joint disability reside in reductions of normal excursion of movements in different planes and consideration is given to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

As to ankle ratings, alternatively, a 10 percent rating could be assigned if there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position under DC 5272 or for malunion of the os calcis or astragalus with moderate deformity under DC 5273, or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating is warranted for ankle ankylosis in plantar flexion of less than 30 degrees under DC 5270, or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272, for malunion of the os calcis or astragalus with marked deformity under DC 5273, or for an astragalectomy under DC 5274, or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  A 30 percent rating is warranted for ankylosis of an ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees under DC 5270, or for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262.  

A 40 percent rating is the maximum schedular rating for disability of the ankle under the rating schedule and is warranted when the is ankylosis of an ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity under DC 5270; or if there is impairment of the tibia or fibula, with nonunion with loose motion requiring a brace under DC 5262.  

CAPRI records in Virtual VA show that in January 2011 motion of each ankle was within normal limits.  In March 2011 strength in each ankle was 5/5 in dorsiflexion, inversion, and eversion.  

In October 2011 the Veteran stated his knee gave out on him causing him to twist his right ankle and he had pain in the medical aspect of the right ankle, which he stated was limiting his ambulation to some extent.  X-rays had shown no fracture or subluxation of the right ankle but there was a corticated density by the medial malleolus which was likely a remote or chronic avulsion fracture but no significant ankle effusion was identified and the ankle mortise is intact and the soft tissues were unremarkable. 

CAPRI records in Virtual VA show that in October 2012 the Veteran was able to walk on his toes and his heels.  He had normal strength with ankle plantar and dorsiflexion.  In June 2013 he inquired about obtaining braces for each ankle. 

On VA examination in March 2013 of the Veteran's ankles it was reported that he had had bilateral ankle sprains from playing basketball during service but had had more pain after his right TKR.  He complained of intermittent swelling and severe bilateral ankle pain, greater in the right ankle than the left, especially in the morning.  Motrin provide some relief.  He had not had ankle surgery but used a cane and limited his activity.  He reported that he his ankle problems had progressively worsened and that he could stand for a few minutes and only walk a block or so.  He had flare-ups from prolonged standing as a barber.  Plantar flexion of each ankle was to 40 degrees with pain throughout motion and dorsiflexion of each ankle was to 20 degrees with pain throughout.  He was able to perform repetitive-use testing, and range of motion in each ankle was unchanged.  It was reported that he had functional loss due to limitation of motion and painful motion of each ankle.  He did not have localized tenderness or pain on palpation of either ankle.  Strength in each ankle was 5/5 in plantar flexion and ankle dorsiflexion.  There was no ligamentous laxity or ankylosis of either ankle.  He had never had shin splints, stress fractures, Achilles tendonitis or rupture, malunion of the calcaneus (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  It was reported that X-rays had revealed no abnormality findings, but there was a small amount of effusion of the right ankle, chronic calcifications adjacent to the right medial malleolus, and enthesophyte at the insertion of the left Achilles' tendon.  It was opined that the Veteran's ankle conditions did not impact his ability to work but also that the ankle disorders were at least as likely as not due to the service-connected right knee disorder.  

CAPRI records show that in December 2013 the Veteran reported that since his 2009 right TKR he had had an abnormal sensation of "shocks" under his right foot, which is getting worse, but he denied any tingling or numbness in his feet or legs.  It was reported that electrodiagnostic tests in November 2013 had revealed axonal sensory-motor polyneuropathy of bilateral legs with focal demyelinating features of the left posterior tibial nerve, but no lumbosacral radiculopathy.  A current neurological examination was non-revealing.  While an MRI had found multilevel degenerative lumbar spine changes and acquired spinal stenosis, it was felt that the Veteran's polyneuropathy was not secondary to his lumbar spine changes, as substantiated by no feature of radiculopathy on the electrodiagnostic testing.  

CAPRI records in Virtual VA show that in March 2014 it was reported that the Veteran used bilateral ankle sleeves for ankle support.   

Electronic VA treatment records in VBMS show that in February 2015 it was stated that the likely cause of the Veteran's sensory neuropathy was alcohol use and mild diabetes mellitus. 

On VA examination of the Veteran's ankles in April 2015 the Veteran's VA electronic treatment records were reviewed.  He did not report having flare-ups of his ankle problems but related having functional loss or impairment consisting of his ankles easily rolling if he did not use braces, and also his ankle pain increased with short periods of ambulation.  

The examiner found that the Veteran had pain on weight-bearing and on dorsiflexion or each ankle but that the pain did not result in or cause functional loss.  There was tenderness in all areas of each ankle mortise with palpation.  There was no objective evidence of crepitus.  He was able to perform repetitive use testing of each ankle with at least three repetitions.  As to each ankle, pain significantly limited functional ability with repeated use over time but this could not be expressed in terms of range of motion.  Strength in each ankle was 5/5 in plantar flexion and in dorsiflexion.  There was no reduction in muscle strength and no atrophy, ankylosis or instability of either ankle.  He had never had shin splints, stress fractures, Achilles tendonitis or rupture, malunion of the calcaneus (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  He used braces on his ankles constantly.  

The examiner stated that the ankle disorders impacted the Veteran's ability to work because he had been unable to work as a barber since 2013 due to the combined effects of his right knee and bilateral ankle pain.  

The Board is cognizant that the Veteran wears a brace on each ankle.  However, the mere use of a brace, alone, is not a basis for a rating in excess of 10 percent.  Rather, while DC 5262 encompasses the use of an ankle brace, that DC contemplates impairment of the tibia or fibula, with nonunion with loose motion.  Here, while there is some evidence suggesting a past avulsion fracture, there is no impairment of the tibia or fibula of either leg, much less nonunion of either tibia or either fibula, nor is there any evidence remotely suggesting that the Veteran has loose motion of fractured fragments of either tibia or either fibula.  

Although the evidence shows that the Veteran had limited motion of each ankle, it is not shown that the degree of limited motion is marked, particularly when consideration is given to the fact that while repeated tests has shown painful motion, there is virtually no decrease in strength in either ankle in plantar flexion or in dorsiflexion.  Significantly, the Veteran also has polyneuropathy which affects his legs and very possibly his ankles but service connection is not in effect for any neurological component of impairment whether due to nonservice-connected lumbar spine disability, diabetes or other pathology.  Moreover, testing in 2013 revealed no ligamentous laxity, or ankylosis, of either ankle.  

Although the 2015 VA examiner stated that the Veteran's ankle disorders did impact his ability to work and that he had not worked as a barber since 2013, the 2013 VA examiner stated that the ankle conditions did not affect his ability to work.  In this regard, the 2015 VA examiner was incorrect in stating that the Veteran had not worked as a barber since 2013 due to a combination of impairment from the Veteran's service-connected right knee and both ankles inasmuch as it is elsewhere reported that the Veteran had continued to work as late as September 2014, including records of the Veteran's award of SSA disability benefits.  Indeed, the 2015 VA examiner also found that there was no decrease in strength, no atrophy, ankylosis or instability of either ankle.  

For these reasons, the Board finds that the preponderance of the evidence is against the claims for initial ratings in excess of 10 percent for residuals of strains of each ankle.  


Initial Rating in Excess of 10 percent for a Scar as a PO Residual of a Right TKR

The criteria for evaluating scars were amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  The Veteran's claim for service connection for his residual scarring from his postservice right TKR was received on December 14, 2009. Accordingly, because the Veteran's claim for an increased rating was received after 2008, the criteria which apply in this case are those that became effective October 23, 2008.  

Notes to the DCs for rating scars, 7800 through 7806, provide that a deep scar is one associated with underlying soft tissue but a superficial scar is not associated with underlying soft tissue.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

Under the rating criteria that became effective October 23, 2008, DC 7800 sets for rating criteria for evaluations based on disfigurement (on the basis of the number of characteristics of disfigurement) due to burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  

Note 1 to DC 7800 sets forth the 8 characteristics of disfigurement.  These are: (1) scar 5 or more inches (13 or more centimeters (cms.) in length; (2) scar at least one-quarter inch (0.6 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square (sq.) inches (39 sq. cms.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches (39 cms.); (7) underlying soft tissue missing in an area exceeding six sq. inches (39 sq. cms.); (8) skin indurated and inflexible in an area exceeding six sq. inches (39 sq. cms.). 

The revision on October 23, 2008, added additional notes to DC 7800.  As applicable here, Note 4 provides for separate evaluation of disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate DCs, for combination under 38 C.F.R. § 4.25.  And Note 5 provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under DC 7800, as revised October 23, 2008, a 10 percent rating is warranted when there is one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

DCs 7801 and 7802 address scarring not of the head, face or neck and, so, are not relevant.  

Under 38 C.F.R. § 4.118, DC 7804 when there are one or two scars that are unstable or painful, a 10 percent rating is warranted.  Twenty percent is assigned when there are three or four such scars, and 30 percent when there are 5 or more such scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars rated under DCs 8700, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  

DC 7805 (2012) provides that a scar's disabling effects not considered under Diagnostic Codes 7800 (scars on the head, face, or neck), 7801 (deep and nonlinear scars of certain sizes), 7802 (superficial and nonlinear scars of certain sizes), and 7804 (stable or painful scars) should be rated under an appropriate diagnostic code.  

Initially the Board notes that the September 1977 service entrance examination revealed that the Veteran had a burn scar of the right leg, with a skin graft taken from the thigh.  However, inasmuch as these pre-existed active service, service connection is not in effect for these scars.  Rather, service connection is in effect for the Veteran's PO scar from his right TKR.  

During inservice hospitalization from July to September 1984 the Veteran had a right knee arthroscopy with arthrotomy and medial "meniscorrhaphy" for a medial meniscus tear and a right ACL tear.  The August 1985 separation found that he had a 3 inch scar on the medial aspect of the right knee.  

Following the Veteran's right TKR in 2009, on VA examination in April 2010 the Veteran reported that his PO right TKR scar, which was in the mid-line, remained tender to touch.  There had been no breakdown and there was no fibrosis which would limit range of motion of the right knee.  He did not have any additional limitations due to just the scar.  Distal to his right knee was an old burn scar, which had been grafted as a child.  On examination there was a long scar from above to below the knee, which was 19 cms. long.  It was well healed and as much as 1.3 cms. in transverse dimension.  There was no adherence to underlying tissue or keloid formation.  The scar was stable.  On the inferior portion of the scar there was tenderness to palpation of a mild degree.  There was no loss of underlying tissue and there is no limitation of range of motion from the scar itself.  There was some limitation of flexion and has some swelling of the right knee unrelated to the scar.  The surface contour of this scar is 1 mm. depressed along its course.  Medial to the PO right TKR scar were old scars which were 1.5 cms. transversely and 4 cms. longitudinally and medial to the long scar, all of which were intact and not tender and not causing any limitation.  The diagnosis was a scar of the right knee subsequent to total knee replacement. 

CAPRI records in Virtual VA show that in June 2010 the Veteran complained of pain in his knee scar and he was provided information as to scar massage.  
In May 2012 an examination revealed that the Veteran's PO knee scar was well healed with good scar formation.  

The evidence establishes that the surgical scarring of the Veteran's right knee is not in an area which warrants evaluation on the basis of disfigurement.  Moreover, all of the scars, from the inservice arthroscopic procedure and the postservice right TKR are well healed and asymptomatic with the only exception being that the right TKR scarring is somewhat depressed and tender to touch.  None of the scars cause any functional impairment of the right knee, including any limitation of motion.  

Accordingly, even after consideration of the doctrine of the favorable resolution of doubt in favor of the Veteran, an initial rating in excess of 10 percent for right knee scarring is not warranted at any time during the appeals process.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD, strains of each ankle, and PO right knee scar are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to knee pain, limited motion or other symptoms which is not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately describe the severity and symptomatology of these service-connected disabilities.  For example, by regulation, any rating assigned for the service-connected ankle disorders must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and findings as to strength.  Moreover, the rating criteria provide for ratings greater than those assigned, which may be awarded should the service-connected disorders at issue increase in severity.  Therefore, even when considering the service-connected PTSD, each ankle disorder, and the PO right knee scar individually, as well as the collective and cumulative impact of all service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

Except as otherwise stated above, in reaching the determination as to these claims for higher ratings, the Board finds that the preponderance of the evidence is against the claims and, so, as to these claims there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  

Earlier effective date for Service Connection for Right Knee Disability

At times throughout this appeal the Veteran has argued that he should have been assigned a scheduler rating of at least 30 percent for his service-connected right knee disability from the date he filed his original claim for service connection for right knee disability on January 29, 2004.  

As to the effective dates governing ratings, the effective date of an award for an increased rating shall be the date of receipt of the formal or informal claim, or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  Stated conversely, the effective date of an increased rating is the date of ascertainable increase or date of receipt of formal or informal claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

However, in this case the Board rendered a decision in December 2009 which denied a rating in excess of 10 percent for the service-connected right knee disability.  The Veteran did not appeal that decision to the Court and, thus, that Board decision is final as to that subject matter in the absence of clear and unmistakable error, which is not alleged.  Generally see 38 U.S.C.A. §§ 5109A(a), 7104(a), 7111 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2014).  Accordingly, that matter is not now before the Board.  Moreover, other than multiple temporary total ratings based on need for convalescence, the Veteran has been assigned a 30 percent scheduler rating since November 1, 2010.  

With respect to the claim for an earlier effective date for service connection for the Veteran's right knee disability, the assignment of effective dates of awards of service connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, if a claim for service connection is not received within one year of discharge from active service, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 99 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Veteran's initial claim for VA disability compensation was received on January 29, 2004.  He initiated an appeal from a June 2004 rating action denying service connection for right knee disability but that appeal was mooted by a March 2005 rating decision which granted service connection for residuals of a right knee ACL tear and assigned an initial 10 percent rating, all effective January 29, 2004.  

Here, the Veteran was discharged from service in November 1985, but he did not file his original claim for service connection for right knee disability until January 29, 2004, which is the earliest possible date for the grant of service connection under the law and is the date as of which service connection was actually granted for right knee disability.  Prior to January 29, 2004, VA received no communication from the Veteran and, so, there is nothing which can be construed as expressing an intent or belief in entitlement to service connection for right knee disability.  

Accordingly, the claim for an earlier effective date for service connection for right knee disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

An initial rating of no more than 10 percent for PTSD is granted for the period from October 20, 2008, to December 13, 2009, subject to applicable law and regulations governing the award of monetary benefits.  

Ratings for PTSD greater than 30 percent disabling from December 14, 2009, to December 11, 2014; and greater than 50 percent disabling from December 12, 2014, are denied.  

An initial rating in excess of 10 percent for a right ankle strain and an initial rating in excess of 10 percent for a left ankle strain are denied.  

An initial rating in excess of 10 percent for a scar as a PO residual of a right TKP is denied.  

An earlier effective date for service connection for right knee disability is denied.  


REMAND

The April 2013 rating decision which denied service connection for disability of the right quadriceps found that there was no evidence that this claimed disability was related to the service-connected condition of right TKR. 

STRs show that in March 1985 he injured the right knee playing basketball.  Examinations three times that month revealed atrophy of the right quadriceps.  

On VA examination in March 2004 the Veteran used a right knee brace and complained of right knee weakness.  On examination he had instability and weakness of that knee.  

On VA rating examination in March 2005 an examiner specifically noted that the Veteran's right thigh circumference was 17 1/4 inches compared to 16 3/4 inches of the left thigh, which was a bit unusual for a left hand person (such as the Veteran).  

In a December 2006 physician's statement it was reported that the Veteran had used several different right knee braces during his VA treatment.  On examination he had no effusion but had grade 2 atrophy of the muscle of the right quadriceps, compared to the left.  

CAPRI records in November 2009 note that the Veteran had had a right TKR about approximately two months ago and had done well but had had to have manipulation under anesthesia on October 21st. 

CAPRI records in Virtual VA show that in May 2010 it was noted that the Veteran the Veteran had continued weakness of the right quadriceps.  He was to continue exercising to strengthen the right quadriceps.  

In light of the evidence of right quadriceps weakness before and following the Veteran's right TKR, a medical opinion should be obtained in order to adjudicate whether the claimed right quadriceps disability, e.g., atrophy or weakness, is a separated disability for rating purpose and which is proximately due to or aggravated by the service-connected rights TKR.  

In this regard, the Board notes that the residuals of a right TKR are rated under 38 C.F.R. § 4.71a, DC 5055 for knee replacement (prosthesis).  DC 5055 provides that for one year following implantation of a knee prosthesis a 100 percent scheduler rating is assigned.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion a rating will be assigned, by analogy, to DCs 5256 (knee ankylosis), DC 5261 (limitation of extension) or DC 5262 (impairment of the tibia and fibula).

Inasmuch as the Veteran claims service connection for right quadriceps atrophy due to his service-connected right knee disability and because the rating criteria under DC 5055 encompass "weakness" of the affected extremity these matters are inextricably intertwined.  Thus, adjudication of the claim for an increased rating for the service-connected right TKR residuals must be deferred pending development of the claim for service connection for right quadriceps atrophy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

In particular, the Veteran should be requested to provide all information relative to all postservice treatment of his right quadriceps, and to execute and return the needed authorization or release forms for obtaining such records.  

Based on his response, the RO must attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the record.  If, after making reasonable efforts to obtain named records they cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond. 

2.  Afford the Veteran a VA orthopedic examination of the Veteran's right knee.  The purposes of the examination are to (a) determine whether it is as likely as not that any disability of his right quadriceps is proximately due to or aggravated by the service-connected right knee disability or any combination of service-connected right knee and service-connected disabilities of both ankles; and (b) determine whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity (warranting a 60 percent rating under DC 5055 or has unfavorable right knee ankylosis (under DC 5256) or limitation of extension to 30 degrees or greater (under DC 5261) or nonunion of the tibia or fibula with loose motion requiring a brace (under DC 5262).  

X-rays should be performed, if needed.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The record must be made available to the examiners for review prior to, and during, the examination.

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current right quadriceps disability, including weakness or atrophy, is proximately due to, i.e., caused by, or aggravated by the service-connected right knee disability or any combination of service-connected right knee and service-connected disabilities of both ankles.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The examiner should (1) record the range of motion of the right knee, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) comment on the functional limitations, if any, caused by this service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In particular, the examiner should determine whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Also, the examiner should determine whether the Veteran has ankylosis of the right knee, or such impairment as to equate with ankylosis, in an unfavorable position, i.e., in flexion anywhere from 10 degrees to 45 degrees or extremely unfavorable position in flexion at an angle of 45 degrees or more; or whether there is limitation of extension to 30 degrees or greater; or whether there is nonunion of the tibia or fibular with loose motion requiring brace.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  

The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above actions have been completed, readjudicate the claim for service connection for disability of the right quadriceps and the rating for the right TKR.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


